DETAILED ACTION

Summary
This is the initial Office Action based on the Battery Housing for a Battery System for Driving a Vehicle filed May 2, 2020.
Claims 1-17 are currently pending.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claims 1 and 5 recite, “said nodal point” on line 14 of claim 1 and on line 4 of claim 5. 
It is unclear if “said nodal point” recited on line 14 of claim 1 and on line 4 of claim 5 is referring to any of the “at least one nodal point” recited on line 12 of claim 1, and if so which of the at least one nodal point, or if “said nodal point” recited on line 14 of claim 1 and on line 4 of claim 5 is referring to an entirely different nodal point altogether. 
Appropriate correction is required.
Amending “said nodal point” to “said at least one nodal point” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein three reinforcement ribs are formed by at least two, typically precisely two or precisely three, dissimilar rib types intersecting one another”.
It is unclear as to the scope of structures of the reinforcement ribs encompassed by the phrase “formed by at least two, typically precisely two or precisely three, dissimilar rib types” and the scope of structures of the reinforcement ribs specifically excluded by the phrase “formed by at least two, typically precisely two or precisely three, dissimilar rib types” because it is unclear if the term “typically” requires the following limitations. Dependent claims are rejected for dependency.
Claim 3 recites, “a first diagonal rib and a second diagonal rib which are mutually arranged at a typically acute angle”.
It is unclear as to the scope of structures of the diagonal ribs encompassed by the phrase “a first diagonal rib and a second diagonal rib which are mutually arranged at a typically acute angle” and the scope of structures of the diagonal ribs specifically excluded by the phrase “a first diagonal rib and a second diagonal rib which are mutually arranged at a typically acute angle” because it is unclear if the term “typically” requires the following limitations. Dependent claim is rejected for dependency.
Claim 5 recites, “substantially circular external circumference”.
It is unclear as to the scope of structures of the external circumference encompassed by the phrase “substantially circular external circumference” and the scope of structures of the external circumference specifically excluded by the phrase “substantially circular external circumference” because it is unclear as to what limitations the relative term “substantially” definitely imparts on the claimed external circumference.
Claim 16 recites, “a rib pattern in which the reinforcement ribs are arranged is not axisymmetric to the longitudinal direction”. 
Axisymmetric means symmetric about an axis. A longitudinal direction is not an axis.
It is unclear as to what structures of the rib pattern are encompassed by the phrase “is not axisymmetric to the longitudinal direction” because it is unclear how the rib pattern can be axisymmetric or not axisymmetric relative to a direction, which is not an axis. 
Claims 6 and 10 recite the limitation "the peripheral region" on line 5 of claim 6 and line 3 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
As there is more than one previously recited “peripheral region” (see line 3 of claim 6), it is unclear as to what “the peripheral region” recited on line 5 of claim 6 and line 3 of claim 10 is referring to. Dependent claims are rejected for dependency. 
Claim 10 recites the limitation "the transverse ribs in the region of the central zone" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the central zone" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the peripheral zone" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the central zone" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the external circumference" on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Pub. No. 2014/0352886 A1) in view of Swayze (U.S. Patent No. 5,040,627).
With regard to claims 1 and 9, Choi et al. discloses a battery housing for a vehicle battery, the battery housing comprising: 
a housing cover (100, Fig. 1-2); and 
a housing tray (200, Fig. 1-2), wherein 
the housing cover and the housing tray are connected to one another with a seal in a fluid-tight manner (implicit as depicted in Fig. 1-2 and described in [0007] as “cover 100 that can be disposed so as to cover and couple to the upper surface of the lower case 200” cited to provide for the claimed seal in a fluid-tight manner as it forms a continuous coupling between the cover and upper surface of lower case 200).

 Choi et al. does not disclose wherein the housing cover includes reinforcement ribs formed from three dissimilar rib types.
However, Swayze discloses a battery housing (see Fig. 1) and teaches 
a housing cover (combination of 98 and 54, Fig. 1-6 cited to read on the claimed “housing cover” as they from an integrated covering disposed over batteries 12 and 14)
the housing cover includes an extent in the longitudinal direction and in the transverse direction (as depicted in Fig. 2-3, the housing cover includes an extent in the horizontally extending longitudinal direction and in the vertically extending transverse direction); wherein the housing cover includes 
reinforcement ribs, wherein the reinforcement ribs are formed from three dissimilar rib types, wherein the three rib types are formed by longitudinal ribs, transverse ribs, and diagonal ribs (such as depicted in annotated Fig. 3 below, reinforcement ribs 54, formed by the vertically extending ribs including 74 cited to read on the claimed longitudinal ribs, horizontally extending ribs cited to read on the claimed transverse ribs, and diagonally extending ribs including 94 cited to read on the claimed diagonal ribs); wherein 
at least one nodal point is arranged on the housing cover, and wherein three reinforcement ribs are formed by at least two, typically precisely two or precisely three, dissimilar rib types intersecting one another in said nodal point/central nodal point (as depicted in annotated Fig. 3 below, a nodal point is arranged on the housing cover and three reinforcement ribs are assigned to dissimilar rib types and are formed by two dissimilar rib types, two diagonal rib and a longitudinal rib, intersecting one another in said nodal point/central nodal point).

    PNG
    media_image1.png
    570
    700
    media_image1.png
    Greyscale

Annotated Fig. 3

Swayze discloses the addition of the reinforcement rib design allows for strengthen the cited housing cover and providing uniform transfer of force (see line 1-5, column 4 and see line 43-57, column 6).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the housing cover of Choi et al. to include the reinforcement rib design of Swayze because it would have provided for strengthen the housing cover and providing uniform transfer of force.
With regard to claim 2, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
at least one diagonal rib intersects a longitudinal and/or diagonal rib in the at least one nodal point (as depicted in annotated Fig. 3 above, the cited at least one nodal point has a diagonal rib intersecting both a longitudinal rib and another diagonal rib).
With regard to claims 3 and 4, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses further comprising:
at least a first diagonal rib and a second diagonal rib which are mutually arranged at a typically acute angle (as depicted in annotated Fig. 3 above, the cited at least one nodal point has a first diagonal rib and a second diagonal rib intersecting and which are mutually arranged at an acute angle relative to each other).
With regard to claim 6, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
the housing cover in the longitudinal direction includes two peripheral zones and one central zone (such as depicted in annotated Fig. 3’ below), and 
in the transverse direction includes two peripheral regions and one central region (such as depicted in annotated Fig. 3’ below), and wherein 
only longitudinal ribs are provided in the peripheral zones and/or only transverse ribs are provided in the peripheral region (such as depicted in annotated Fig. 3’ below, only horizontal transverse ribs are provided in the peripheral regions).

    PNG
    media_image2.png
    613
    718
    media_image2.png
    Greyscale

Annotated Fig. 3’
With regard to claim 7, dependent claim 6 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
the central region and the central zone form an overlap region in which all diagonal ribs are arranged (such as depicted in annotated Fig. 3’ above).
With regard to claim 8, dependent claim 7 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
a plurality of transverse ribs is arranged in the overlap region, said plurality of transverse ribs in a plurality of nodal points intersecting a plurality of diagonal ribs which are likewise arranged in the overlap region (as depicted in annotated Fig. 3’’ below, a plurality of horizontally extending transverse ribs is arranged in the cited overlap region in a plurality of nodal points intersecting a plurality of diagonal ribs which are likewise arranged in the overlap region).

    PNG
    media_image3.png
    649
    762
    media_image3.png
    Greyscale

Annotated Fig. 3’’
With regard to claim 9, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
at least three reinforcement ribs which are assigned to dissimilar rib types intersect in at least one central nodal point or in at least 15two nodal points (as depicted in annotated Fig. 3’’’ below, at least three reinforcement ribs which are assigned to dissimilar rib types intersect in at least one central nodal point).

    PNG
    media_image4.png
    559
    713
    media_image4.png
    Greyscale

With regard to claim 10, dependent claim 6 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
the transverse ribs in the region of the central zone has clearances, and wherein the clearances are arranged in the peripheral region (as depicted d in Fig. 5, the cited horizontally extending transverse ribs include clearances, or spacing, which indent at the peripheral region; see the indented space above 68/70 depicted in Fig. 5).
With regard to claim 11, dependent claim 3 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
at least one longitudinal rib in the central zone has a clearance, and wherein the clearance is arranged in the peripheral zone (such as depicted in Fig. 3-4, each cited vertically extending rib has a clearance at each vertical end at component 64 and 66 which provides clearance, or spacing, extending wider and accommodating for walls 26 and 28).
With regard to claim 12, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Choi et al. discloses wherein
the housing cover in the longitudinal direction and/or the transverse direction is configured to be convex (see Fig. 1-2; also note Fig. 4-6 of Swayze depicting concave curvature).
With regard to claim 13, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
at least two reinforcement ribs have dissimilar heights (as depicted in Fig. 5 at least a portion of the cited diagonal ribs 64 have a different height than a portion of the cited longitudinal ribs 74).
With regard to claim 14, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
the central zone is free of longitudinal ribs (such as depicted in Fig. 3 the central zone 96 is free of the cited longitudinal ribs).
With regard to claim 15, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
reinforcement ribs are solely formed on an internal side of the housing cover (see Fig. 2-3), and wherein
the external circumference is free of reinforcement ribs (as depicted in Fig. 1-2 of Choi et al., the external lateral circumference of the cited battery housing is free of reinforcement ribs).
With regard to claim 16, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above. Swayze discloses wherein
a rib pattern in which the reinforcement ribs are arranged is not axisymmetric to the longitudinal direction (the rib pattern depicted in Fig. 3 of Swayze is cited to read on the claimed “is not axisymmetric to the longitudinal direction” because when the longitudinal direction is measured as a line, for example at line 5--5, the reinforcement ribs are not axisymmetric to the longitudinal direction).
With regard to claim 17, Choi et al., as modified above, discloses a battery system for driving a vehicle, in particular an electric vehicle, the battery system comprising:
a battery housing according to claim 1 (see rejection of claim 1 above), and
a plurality of accumulator cells arranged in the battery housing (see 300, Fig. 1-2).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Pub. No. 2014/0352886 A1) in view of Swayze (U.S. Patent No. 5,040,627), as applied to claims 1-4 and 6-17 above, and in further view of Lim (U.S. Pub. No. 2012/0094155 A1).
With regard to claim 5, independent claim 1 is obvious over Choi et al. in view of Swayze under 35 U.S.C. 103 as discussed above.
Choi et al., as modified above, does not disclose wherein the at least one nodal point, when viewed in a direction perpendicular onto the housing cover, has a substantially circular external circumference, and wherein the nodal point additionally has a circular recess.
However, Lim discloses a battery housing including a housing cover 10’ having intersecting ribs forming a nodal point 18 (see Fig. 5-6). Lim teaches the nodal point has a circular external circumference and has a circular recess (see Fig. 5-6). Lim teaches the reinforcement protrusion at the nodal point 18 provides for reduced thickness with increased strength (see [0061]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the intersection of reinforcement ribs in the housing of Choi et al., as modified above, to include the nodal point design of Lim because it would have provided for reduced thickness with increased strength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 2, 2022